Citation Nr: 1106914	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2004 rating decision in which the RO granted service 
connection and assigned a 10 percent rating for migraine 
headaches, effective November 18, 2002 (the date of claim).  In 
October 2005, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in March 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in April 2006.

This appeal also arose from a July 2007 rating decision in which 
the RO denied service connection for hearing loss, tinnitus, and 
status post L5-S1 decompression and disc herniation resection.  
The Veteran filed an NOD in August 2007, and the RO issued an SOC 
in February 2008.  Although a substantive appeal is not of 
record, it appears that the Veteran timely perfected an appeal of 
all three claims.

In a December 2008 rating action, the RO increased the rating for 
the Veteran's migraine headaches to 30 percent, effective 
February 27, 2008 (the date of a VA examination).  Later in 
December 2008, the Veteran filed an NOD with the assigned 
effective date of the 30 percent rating.  The RO issued an SOC in 
January 2009, and the Veteran filed a substantive appeal (via a 
VA Form 9) later that month.

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
acknowledged that what he was seeking, with respect to his 
migraine headaches, was a higher, initial rating prior to 
February 27, 2008.  See, e.g., Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).

In April 2009, the Board granted a 30 percent rating for the 
Veteran's service-connected migraine headaches for the period 
prior to February 27, 2008, and denied service connection for 
hearing loss.  At that time, the Board also remanded the claims 
for service connection for low back disability and for tinnitus 
to the RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of the 
evidence.

After completing further action, the AMC granted service 
connection for status post L5-S1 decompression and disc 
herniation resection, representing a full grant of that benefit 
sought.  The AMC continued to deny the claim for service 
connection for tinnitus, however, (as reflected in an August 2010 
supplemental SOC (SSOC)) and returned that matter to the Board 
for further consideration.

For the reasons expressed below, the matter remaining on appeal 
is again being remanded to the RO, via the AMC.  VA will notify 
the Veteran when further action, on his part, is required.


REMAND

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed 
in the April 2009 remand was not fully completed with respect to 
the Veteran's claim for service connection for tinnitus; hence, 
further remand of this matter is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

In the April 2009 remand, the Board instructed that the RO should 
arrange for the Veteran to undergo a VA ear, nose, and throat 
(ENT) examination, by an appropriate physician, at a VA medical 
facility.  All appropriate tests and studies were to be 
accomplished, with all results made available to the physician 
prior to completion of his or her report, and the physician was 
to offer an opinion as to whether it was at least as likely as 
not (i.e., there was a 50 percent or greater probability) that 
tinnitus, if present, was the result of injury or disease 
incurred or aggravated in service, to specifically include likely 
noise exposure associated with the Veteran's service as a 
communications technician.  In doing so, the physician was to 
discuss the Veteran's documented history and medical assertions.

A review of the record shows that the Veteran was scheduled for 
the requested examination in May 2009.  Although the examining 
physician confirmed that the Veteran had tinnitus, the physician 
appeared to misconstrue part of the Veteran's reported history, 
at one point implying that the Veteran's in-service exposure to 
white noise was of a "low level" (the Veteran has variously 
described it as "very" or "extremely" loud); indicated that 
further testing was needed in the way of magnetic resonance 
imaging (MRI) of the internal auditory canal (IAC) with 
gadolidium in order to rule out retrocochlear pathology; 
suggested that the tinnitus "could be" associated with the 
Veteran's history of (service-connected) migraine headaches, 
without any opinion as to the likelihood of such a relationship; 
and did not express a clear opinion, in terms of relative 
likelihood (i.e., whether it was at least as likely as not), as 
to whether the tinnitus could otherwise be attributed to service.

In addition, although a VA audiologist in March 2010 offered an 
opinion to the effect that it was unlikely that the Veteran's 
tinnitus was the result of military noise exposure, the 
audiologist appears to have reached that conclusion based, at 
least in part, on an inaccurate factual premise; namely, that 
tinnitus had its onset 15 years ago.  The Veteran has elsewhere 
in the record reported that his tinnitus had its onset soon after 
service, and that it became constant over the last 10 to 15 
years.  The opinion was offered without benefit of the MRI 
suggested by the ENT examiner, and did not include any 
information with respect to the possible relationship between the 
Veteran's tinnitus and service-connected migraine headaches.

Accordingly, the RO should arrange for the Veteran to undergo 
another VA ENT examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the Veteran another opportunity to present 
information/evidence pertinent to the remaining claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The RO should also ensure that its notice to the 
Veteran meets the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), particularly as regards to informing him of 
the information and evidence necessary to substantiate a claim 
for service connection for tinnitus as secondary to his service-
connected migraine headaches.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full VCAA compliance.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the remaining claim on appeal.



Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claim on appeal.

The RO should explain how to establish 
entitlement to service connection for 
tinnitus on a secondary basis, as due to 
service-connected migraine headaches, as 
well as the evidence that will be obtained 
by VA and the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo a VA 
ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions, including his assertions 
of in-service noise exposure, as set 
forth in statements dated in January 
2009 and September 2010.

All appropriate tests and studies should 
be accomplished, to include MRI of the 
Veteran's internal auditory canal, 
(with all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should offer an opinion, 
consistent with sound medical principles, 
and based on consideration of the 
Veteran's in- and post-service history and 
assertions, as to whether it is at least 
as likely as not (i.e., there is a 
50 percent or greater probability) that 
tinnitus is the result of injury or 
disease incurred or aggravated in service, 
to specifically include likely noise 
exposure associated with the Veteran's 
service as a communications technician.  

The examiner should also offer an opinion 
as to whether it is at least as likely 
as not that the Veteran's tinnitus was 
caused or is aggravated (worsened) by his 
service-connected migraine headaches.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for tinnitus in light 
of all evidence (to particularly include 
all that added to the claims file since 
the RO's last adjudication of this claim) 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

